Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 12, 15, 18 and 20 are objected to because of the following informalities:  Claim 12, line 4 recites “range in the device” appears to be “range from the device.  Claim 15, line 9 recites “deviceherein” appears to be “device wherein”.  Claim 18, line 3 recites “range in the device” appears to be “range from the device.  Claim 20, line 12, recites “range in the moving object” appears to be “range from the moving object”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Closes prior art Penilla et al. (US 2016/0173568) teaches “Methods and systems for communicating with a server of a cloud system used for managing access to a user account having a profile that includes settings for a vehicle. The system includes a wireless communication system interfaced with a computing system. The computing system of the vehicle is configured to connect with the server using the wireless communication system and credentials for the user account are transferred by the computing system to the server to enable the server to access the profile of the user account and enable the computing system of the vehicle to use the profile. The computing system of the vehicle is configured to implement one or more settings for the vehicle upon making the profile active on the vehicle and while the profile is active on the vehicle, is configured to monitor use activity of the vehicle. The use activity of the vehicle includes inputs received by interfaces of the vehicle. Data regarding the use activity of the vehicle is communicated to the server for identifying patterns from the inputs. The computing system of the vehicle is configured to receive data from the server that is used to make a recommendation for a change to a setting in the vehicle. A display screen of the vehicle is provided with a message that includes the recommendation for the change to the setting. The message is provided via a user interface control that enables acceptance of the change to the setting. The computing system generates an instruction to make the change to the setting and the change to the setting is implemented by the vehicle, and the change to the setting is further added to the profile.”  Additionally, Clark et al. (US 2011/0213629) teaches “Among other things, through an online site, owners of assets and borrowers of assets can arrange sharing transactions with respect to the assets. Online confirmation is provided to the owners and the borrowers that the arranged sharing transactions have been covered by insurance. Completion of the arranged sharing transactions is managed using information from electronic devices associated with the assets.”   
However, none of the cited prior arts teaches “A method of providing a moving object sharing service in a fleet system, the method comprising: searching for an available moving object by a device; performing authentication for the moving object searched by the device; and controlling the moving object by the device when the authentication is
completed, wherein the authentication for the moving object is performed through the
moving object and first nodes located within a predetermined range from the moving object”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683